     Case 3:20-cv-00787-M Document 14 Filed 02/02/21                 Page 1 of 5 PageID 240



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHRISTINA MARTINEZ,                                §
                                                   §
          Plaintiff,                               §
                                                   §
v.                                                 §          Civil Action No. 3:20-cv-00787-M
                                                   §
FIESTA MART, LLC,                                  §
                                                   §
          Defendant.                               §




                           MEMORANDUM OPINION AND ORDER


          Before the Court is Defendant’s Motion for Summary Judgment [ECF No. 11]. For the

following reasons, the Motion is GRANTED.


     I.       Background


          On July 4, 2019, Plaintiff was in the Fiesta Mart located at 1332 S. Plano Road in

Richardson, Texas. While walking in the store, she slipped on water on the floor and fell [ECF

No. 13 at 43:22–44:5]. Plaintiff filed suit against Defendant in state court, and the case was then

removed to this Court. Defendant moves for summary judgment, arguing that it had no

knowledge of any dangerous condition and did not breach any duty owed to Plaintiff.
   Case 3:20-cv-00787-M Document 14 Filed 02/02/21                   Page 2 of 5 PageID 241



   II.       Legal standard


          Summary judgment is warranted when the movant shows that there is no genuine dispute

of material fact as reflected in the pleadings and summary judgment evidence, and that the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56; McGee v. Arkel Int'l, LLC,

671 F.3d 539, 542 (5th Cir.2012). Initially, it is the moving party’s burden to demonstrate the

absence of evidence supporting the nonmovant's claims. Babcock v. Hartmarx Corp., 182 F.3d

336, 338 (5th Cir.1999) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once the

moving party satisfies that burden, the burden shifts to the nonmovant to prove that summary

judgment is not appropriate. Tobin v. AMR Corp., 637 F.Supp.2d 406, 411 (N.D.Tex. 2009)

(Lynn, J.) (citing Fields v. City of S. Houston, 922 F.2d 1183, 1187 (5th Cir.1991)). A district

court properly grants summary judgment if, when viewing all facts in the light most favorable to

the nonmovant, it determines that there are no genuine issues of material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).


   III.      Analysis


          Plaintiff pled that Defendant was responsible for the following, which caused her injuries

and damages:

          a. failing to keep such a lookout as a person of ordinary prudence would have kept
             under similar circumstances;
          b. failing to keep the premises safe;
          c. failing to warn the Plaintiff that a dangerous condition existed on the premises;
          d. failing to adequately repair the dangerous condition that existed on the premises;
          e. failing to inspect the premises prior to allowing customers and invitees on the
             premises.

          Texas premises liability law governs these claims. To succeed, Texas premises liability

claims must satisfy four elements: (1) the owner or operator had actual or constructive


                                                  2
   Case 3:20-cv-00787-M Document 14 Filed 02/02/21                  Page 3 of 5 PageID 242



knowledge of some condition on the premises; (2) the condition posed an unreasonable risk of

harm; (3) the owner or operator did not exercise reasonable care to reduce or eliminate the risk;

and (4) the owner or operator's failure to use reasonable care proximately caused the plaintiff's

injuries. Wal-Mart Stores, Inc. v. Gonzalez, 968 S.W.2d 934, 936 (Tex.1998). In its brief

supporting the Motion for Summary Judgment, Defendant alleges that “Defendant did not know

of or have reason to know of the allegedly dangerous substance and Defendant did not place the

liquid.” [ECF No. 12 at 7–8]. As the moving party, who does not have the burden of proof on

the premises liability claim, Fifth Circuit law is that Defendant met its summary judgment

burden by alleging that there was no evidence of its actual or constructive knowledge. Austin v.

Kroger Texas, L.P., 864 F.3d 326, 334–35 (5th Cir.2017) (explaining that, where the nonmovant

has the burden of proof, the movant satisfies its summary judgment burden by alleging that the

nonmovant has not established an essential element, at which point the nonmovant is “required

to present . . . evidence to survive summary judgment.”); see Thomas v. Barton Lodge II, Ltd.,

174 F.3d 636, 644 (5th Cir.1999) (“When a moving party alleges that there is an absence of

evidence necessary to prove a specific element of a case, the nonmoving party bears the burden

of presenting evidence that provides a genuine issue for trial.”); Charles v. Caliber Home Loans,

2020 WL 4352578, at *2 (S.D.Tex. July 13, 2020) (“The movant may [satisfy its burden by]

argu[ing] that the nonmovant failed to produce evidence in support of at least one element of a

cause of action for which he bears the burden of proof.”).

       Plaintiff could show that Defendant had actual or constructive knowledge by proving that

Defendant placed the water on the floor, knew the water was on the floor, or that it is more likely

than not that the water was on the floor for a sufficient time to give Defendant a reasonable

opportunity to discover it. Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex.2002). To



                                                 3
   Case 3:20-cv-00787-M Document 14 Filed 02/02/21                  Page 4 of 5 PageID 243



avoid summary judgment once a premises liability defendant has met its burden, the plaintiff

must identify “evidence from which a jury could, under any of the three methods of proof

outlined in Reece, conclude” Defendant had actual or constructive knowledge of the water on the

floor. McCarty v. Hillstone Restaurant Group, Inc., 864 F.3d 354, 359 (5th Cir.2017). Where

no evidence would allow the jury to trace the dangerous condition to a “particular antecedent

event”, or allow the jury to infer that the condition has been growing over a certain length of

time, summary judgment for the premises liability defendant is proper. McCarty, 864 F.3d at

360.

       Here, Plaintiff did not respond to Defendant’s Motion for Summary Judgment. The only

evidence before the Court on the premises liability claim is Plaintiff’s deposition. Plaintiff

testified that she did not know if any employee of Defendant caused the water to be on the floor,

or knew the water was on the floor [ECF No. 13 at 55:21–56:4]. There is no other evidence that

Defendant’s employees had a role in the water being on the floor. Thus, there is no question of

material fact as to whether Defendant placed or knew of the water on the floor.

       To establish that the water was on the floor long enough to give Defendant a reasonable

opportunity for discovery, Plaintiff must show “some proof of how long the hazard was there”.

Reece, 81 S.W.3d at 815–16; Dixon v. Wal-Mart Stores, Inc., 330 F.3d 311, 314 (5th Cir.2003);

see Rodriguez v. Wal-Mart Stores, Inc., 2019 WL 7761431, at *4 (W.D.Tex. Oct. 23, 2019)

(explaining that the rule adopted in Reece is unambiguous and exacting for the plaintiff).

Plaintiff offered no such proof. See generally Watson v. Target Corp., 2020 WL 5747904, at *4

(E.D.Tex. Sept. 25, 2020) (concluding that there was “no temporal evidence such that a

factfinder could find knowledge necessary for succeeding on [plaintiff’s] premises liability

claim” where plaintiff had merely testified to the presence of an employee in the area, and a



                                                 4
   Case 3:20-cv-00787-M Document 14 Filed 02/02/21                 Page 5 of 5 PageID 244



water puddle near the front of the store); Rodriguez, 2019 WL 7761431, at *4 (W.D.Tex. Oct.

23, 2019) (finding that there was not constructive notice where plaintiff cited no evidence

“demonstrating the longevity of the premises defect”).


   IV.      Conclusion


         Because there is no genuine issue of material fact as to Defendant’s knowledge of the

allegedly hazardous condition, the Court GRANTS Defendant’s Motion for Summary Judgment.

         SO ORDERED.

         February 2, 2021.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                 5
